Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 1 of 17 PageID: 385
                                                             [Dkt. No. 35]


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  UNITED STATES OF AMERICA ex
  rel. SHARON LAMPKIN,

  Plaintiff/Relator,                      Civ. No. 16-1817 (RMB/KMW)

             v.                                      OPINION

  PIONEER EDUCATION, LLC; PIONEER
  EDUCATION MANAGER, INC.; JOLIE
  HEALTH & BEAUTY ACADEMY; and
  JOSEPH VISCONTI,

  Defendants.


 APPEARANCES:
 MORGAN ROOKS, P.C.
 By: Franklin J. Rooks, Jr., Esq.
 525 Route 73 North, Suite 104
 Marlton, New Jersey 08053
      Counsel for Plaintiff/Relator Sharon Lampkin

 JARED JACOBSON LAW, LLC
 By: Jared A. Jacobson, Esq.
 144 N. Narbeth Avenue, Suite 502
 Narbeth, Pennsylvania 19072
      Counsel for Plaintiff/Relator Sharon Lampkin

 MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN, P.C.
 By: Richard L. Goldstein, Esq.
 15000 Midatlantic Drive, Suite 200
 P.O. Box 5429
 Mount Laurel, New Jersey 08054
      Counsel for Defendants Pioneer Education, LLC, Pioneer
      Education Manager, Inc., Jolie Health & Beauty Academy, and
      Joseph Visconti

 UNITED STATES ATTORNEY’S OFFICE
 By: Anthony J. Labruna, Jr., Esq.
 970 Broad Street, Suite 700
 Newark, New Jersey 07102
      Counsel for Interested Party United States of America
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 2 of 17 PageID: 386



 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

       Plaintiff/Relator Sharon Lampkin (“Relator”) brings this

 qui tam action against Defendants Pioneer Education, LLC,

 Pioneer Education Manager, Inc., Jolie Health & Beauty Academy,

 and Joseph Visconti (“Defendants”), alleging violations of the

 False Claims Act, 31 U.S.C. § 3729-33 (“FCA”) [Amended Complaint

 (“Am. Compl.”), at ¶¶ 20, 24, 26].        In the Amended Complaint

 [Dkt. No. 33], Relator alleges that Defendants violated the FCA

 by falsifying student attendance records, falsifying the

 satisfactory academic progress (“SAP”) of students, falsifying

 student eligibility, and illegally terminated her for voicing

 concerns about the alleged violations. (Am. Compl., at ¶¶ 20-

 28). Now, this matter comes before the Court upon Defendants’

 Motion to Dismiss the Amended Complaint [Dkt. No. 35].           For the

 reasons set forth below, Defendants’ Motion to Dismiss will be

 GRANTED and the Amended Complaint will be DISMISSED.


 I.    FACTUAL & PROCEDURAL BACKGROUND

       Relator’s claims arise from her employment with Defendant

 Jolie Health and Beauty Academy (the “Academy”) at its location

 in Northfield, New Jersey.      As alleged in the Amended Complaint,

 the Academy is a post-secondary educational institution offering

 training in occupations such as cosmetology and barbering, which

 is operated by Defendants Pioneer Education, LLC, Pioneer
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 3 of 17 PageID: 387



 Education Manager, Inc., and Joseph Visconti. [Am. Compl., at ¶¶

 30-31].   Relator was hired by the Academy on October 29, 2012

 and was employed on a full-time basis a Lead Barber Instructor

 in the Academy’s barbering program until she was terminated in

 October of 2015. [Id., at ¶¶ 32-35, 56].1        Relator alleges that

 on numerous occasions during her last three months of

 employment, she raised concerns to Defendants’ management team

 about attendance violations, student conduct code infractions

 and lack of satisfactory academic progress. [Id., at ¶ 48].

 Ultimately, Defendant was terminated from her position on

 October 1, 2015, which she alleges was a direct result of, and

 in retaliation for, voicing her concerns about improper

 practices at the Academy. [Id., at ¶¶ 55-57].

       Relator instituted this qui tam action on March 31, 2016.

 After an investigation into Relator’s claims the United States

 filed a Notice of Election to Decline Intervention on July 29,

 2019. [See Dkt. No. 4].      On November 4, 2019 the Court held a

 pre-motion conference to address the parties’ respective

 positions on Defendants’ anticipated motion to dismiss.           At the

 pre-motion conference, the Court noted various deficiencies in

 Relator’s initial complaint.       Accordingly, the Court permitted




 1 The Court notes that Relator’s Amended Complaint skips directly
 from paragraph 32 to paragraph 35, and contains no paragraphs
 numbered 33 or 34.
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 4 of 17 PageID: 388



 Relator fourteen days to submit an amended complaint, which

 Relator filed on November 19, 2019.2       This matter now comes

 before the Court upon Defendants’ Motion to Dismiss the Amended

 Complaint.


 II.   LEGAL STANDARDS

       A.     Motion to Dismiss

       To withstand a motion to dismiss under Federal Rule of

 Civil Procedure 12(b)(6), “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

 unlawfully-harmed-me accusation” does not suffice to survive a

 motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

 provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

 more than labels and conclusions, and a formulaic recitation of

 the elements of a cause of action will not do.” Twombly, 550




 2 When Relator filed her Amended Complaint, she removed Premier
 Education Group, LLC as a defendant, as that entity had been
 erroneously named in the suit. [Am. Compl., at ¶¶ 1-2].
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 5 of 17 PageID: 389



 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

 (1986)).


       When reviewing a plaintiff’s complaint on a motion to

 dismiss, the district court “must accept as true all well-pled

 factual allegations as well as all reasonable inferences that

 can be drawn from them, and construe those allegations in the

 light most favorable to the plaintiff.” Bistrian v. Levi, 696

 F.3d 352, 358 n.1 (3d Cir. 2012).       When undertaking this review,

 courts are limited to the allegations found in the complaint,

 exhibits attached to the complaint, matters of public record,

 and undisputedly authentic documents that form the basis of a

 claim. See In re Burlington Coat Factory Sec. Litig., 114 F.3d

 1410, 1426 (3d Cir. 1997); Pension Benefit Guar. Corp. v. White

 Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

       B.    The False Claims Act

       Under the FCA, it is unlawful to knowingly submit a

 fraudulent claim to the federal government.3 Bristol-Myers Squibb

 Co., 332 F. Supp. 3d at 938 (citing U.S. ex rel. Schumann v.

 Astrazeneca Pharm. L.P., 769 F.3d 837, 840 (3d. Cir 2014)). The

 FCA contains includes a qui tam provision permitting private



 3 The FCA imposes liability on ”any Person who (A) knowingly
 presents, or causes to be presented, a false or fraudulent claim
 for payment or approval;” or “(B) knowingly makes uses, or
 causes to be made or used, a false record or statement material
 to a false or fraudulent claim.”
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 6 of 17 PageID: 390



 parties, known as relators, to bring suit against anyone who

 submitted a false claim to the government. Id. at 938-39 (citing

 Schumann, 769 F.3d at 840).      A violation of the FCA has four

 elements: (1) falsity, (2) causation, (3) knowledge, and (4)

 materiality. U.S. ex rel. Petratos v. Genentech Inc., 855 F.3d

 481, 487 (3d. Cir. 2017).

       There are two primary categories of false claims that can

 satisfy the falsity requirement: (1) factually false claims and

 (2) legally false claims. Bristol-Myers Squibb Co., 332 F. Supp.

 at 939.4 “A claim is factually false when the claimant

 misrepresents what goods or services that it provided to the

 Government and a claim is legally false when the claimant

 knowingly falsely certifies that it has complied with a statute

 or regulation the compliance with which is a condition for

 Government payment.” U.S. ex rel. Wilkins v. United Health Grp.

 Inc., 659 F.3d 295, 305 (3d. Cir 2011).

       Legally false claims are subcategorized into two theories

 of liability: (1) express false certification and (2) implied

 false certification. U.S. v. Kindred Healthcare Inc., 2020 U.S.

 Dist. LEXIS 115998, at *17 (E.D. Pa. June 29, 2020). A defendant


 4 The Court notes that “federal courts have recognized a narrow,
 third category of false claims obtained by fraud-in-the
 inducement.” Bristol-Myers Squibb Co., 332 F. Supp. at 939
 (internal quotation marks omitted). This variant of a false
 claim, however, is not relevant to this case and need not be
 examined by the Court.
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 7 of 17 PageID: 391



 is liable under the express false certification theory when they

 falsely certify that they are in compliance with a material

 statute, regulation, or contractual provision. Bristol-Myers

 Squibb Co., 332 F. Supp. at 939. "By contrast, implied false

 certification liability attaches when a claimant 'makes specific

 representations about the goods or services provided' and the

 claimant's 'failure to disclose noncompliance with material

 statutory, regulatory, or contractual requirements makes those

 representations misleading half-truths.'" United States v.

 Eastwick Coll., 657 F. App'x 89, 93-94 (3d Cir. 2016)(quoting

 Universal Health Servs. v. U.S. ex rel. Escobar, 136 S. Ct.

 1989, 2001 (2016)).

       Because FCA claims allege fraud, they are subject to the

 heightened pleading standards of Federal Rule of Civil Procedure

 9(b). See Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153,

 155-156 (3d. Cir. 2014)). In order for a relator to satisfy the

 standards of Rule 9(b) for purposes of FCA claims, the relator

 “must provide ‘particular details of a scheme to submit false

 claims paired with reliable indicia that lead to a strong

 inference that claims were actually submitted.’ Describing a

 mere opportunity for fraud will not suffice. Sufficient facts to

 establish ‘a plausible ground for relief’ must be alleged.” Id.

 at 157-158 (citing Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 8 of 17 PageID: 392



 Cir. 2009) and Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d

 Cir. 2009)).

 III. DISCUSSION

       Among Defendants’ arguments for dismissal are that Relator

 (1) fails to allege materiality with sufficient plausibility and

 particularity; (2) fails to adequately state a claim for

 retaliatory discharge; and (3) does not attribute any specific

 wrongdoing to Defendant Visconti. On each of these points, the

 Court agrees with Defendants.5

       A.    Materiality (Counts I, II, III)

       Defendants argue that Relator’s allegations appear premised

 upon an implied false certification theory of liability, but

 fail to conform with the materiality standard proscribed in

 Escobar. [MTD, at 11-12].      Indeed, an FCA claim that asserts a

 “misrepresentation about compliance with a statutory,

 regulatory, or contractual requirement must be material to the

 Government’s payment decision in order to be legally

 actionable.” Escobar, 136 S.Ct. at 1996.        “In other words, all


 5 Defendants also argue that Count III (falsification of student
 eligibility) should be dismissed because, as a matter of law,
 the Academy cannot discriminate against students based on
 disability or national origin. The Court shares Defendants’
 skepticism about the viability of this claim. However, reaching
 this issue would likely force the Court to improperly examine
 issues of fact regarding the nature and severity of the
 students’ alleged disabilities and English language abilities.
 Regardless, as the Court finds that dismissal is warranted on
 other grounds, the Court need not resolve this argument herein.
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 9 of 17 PageID: 393



 FCA claims of legal falsity must also meet the FCA’s materiality

 standard.” U.S. ex rel. Simpson v. Bayer Corp., 376 F.Supp.3d

 392, 409 (D.N.J. Apr. 23, 2019).       In response, Relator argues

 that the claims laid out in her pleading can be advanced under

 both factually false and legally false theories of liability and

 that the Escobar materiality standard need not apply to

 factually false claims. [See Relator’s Brief in Opposition

 (“Opp. Br.”)[Dkt. No. 36], at 9-10].

       The Court agrees with Defendants that Relator’s Amended

 Complaint appears to proceed under an implied false

 certification theory; and an implied false certification theory

 alone.6   As previously stated, a “claim is factually false when

 the claimant misrepresents what goods or services that it

 provided to the Government.” Wilkins, 659 F.3d at 305.           Despite

 Relator’s arguments to the contrary, the Court cannot discern

 any allegation in the Amended Complaint that Defendants directly

 misrepresented a good or service that they provided to the

 government.    For example, Relator does not allege that

 Defendants were not providing cosmetology or barber programs.

 Rather, Relator appears to contend that the submission of false

 certifications amounted to “misleading half-truths,” because




 6 As such, this Court need not resolve whether Escobar’s
 materiality standard applies to allegations of factual falsity.
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 10 of 17 PageID: 394



  many enrolled students were not successfully completing their

  programs.

       As best as this Court can extrapolate from the Amended

  Complaint, which is hardly a model of clarity and specificity,

  Counts I through III are based on the following theory:

        (1) Defendants received funding under Title IV of the

              Higher Education Act of 1965 (the “HEA);

        (2) each institution receiving Title IV funding must enter

              into a Program Participation Agreement (“PPA”);

        (3) the PPA requires such institutions to conform to the

              requirements of an accrediting agency, which for the

              Academy was the National Accrediting Commission of

              Career Arts and Sciences ("NACCAS");

        (4) the NACCAS requires that "[t]he institution complies

              with applicable, federal (including Title IV Federal

              Financial Aid), state, and local statutes and

              regulations governing the operations of the institution

              including the NACCAS Rules of Practice and Procedure”;

              and

        (5) therefore, violations of a relevant state, local, or

              federal statute or regulation would constitute a

              violation of the FCA due to a failure to conform with

              the PPA.

  [Am. Compl., at ¶¶ 36-42, 76-87, 96-98]
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 11 of 17 PageID: 395



       Relator argues that Defendants’ alleged violations of the

  PPA have a “presumption of materiality” because they violate

  Title IV regulations that are express conditions of payment.

  (RRB, 2). Relator argues that “[t]o be eligible for Title IV

  funding, an educational institution ‘shall’ enter into a Program

  Participation Agreement that ‘shall condition the initial and

  continuing eligibility of an institution to participate in a

  program upon compliance with’ certain requirements, including

  that the ‘institution will establish and maintain such

  administrative and fiscal procedures and records as may be

  necessary to ensure proper and efficient administration of

  funds.’ 20 U.S.C. § 1094(a) (emphasis added).” [Opp. Br., at 2].

  Stated simply, Relator’s argument misses the mark.

       When “a defendant makes representations in submitting a

  claim but omits its violations of statutory, regulatory, or

  contractual requirements, those omissions can be a basis for

  [FCA] liability.” Escobar, 136 S.Ct. at 1999. In order to be

  legally actionable, however, a nondisclosure must be material.

  Id. at 2001. Indeed, “not every undisclosed violation of an

  express condition of payment automatically triggers liability.

  Whether a provision is labeled a condition of payment is

  relevant to but not dispositive of the materiality inquiry.” Id.

       As set forth in Escobar, a misrepresentation is not

  material solely because compliance has been deemed a condition
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 12 of 17 PageID: 396



  of payment. Escobar, 136 S.Ct. at 2002.        The FCA’s materiality

  standard is “rigorous” and “demanding[,]” and the statute is not

  meant to be an “all-purpose antifraud statute… or a vehicle for

  punishing garden-variety breaches of contract or regulatory

  violations.” Id., at 2002-03.      Under the FCA, a

  misrepresentation is material if it has “a natural tendency to

  influence, or be capable of influencing, the payment or receipt

  of money or property.” 31 U.S.C. § 3729(b)(4)(2009).

  Materiality “look[s] to the effect on the likely or actual

  behavior of the recipient of the alleged misrepresentation.”

  Escobar, 136 S. Ct. at 2002 (citing 26 R. Lord, Williston on

  Contracts §69:12, p.549 (4th ed. 2003) (Williston)).

          Relator’s claims fail under Escobar’s materiality standard

  because they are devoid of any substantive allegation to support

  a finding of materiality.      To that end, the Amended Complaint

  does not specify whether the DOE would have ceased payment of

  Title IV funds if it learned about any, or all, of the alleged

  falsifications of student records (Count I), falsifications of

  SAP (Count II), and enrollment of ineligible students (Count

  III).    Although Relator alleges that false statements “caused

  the Department of Education to pay various claims under Title IV

  HEA Programs that it would not have paid but for Defendants’

  fraud,” [Am. Compl., at ¶ 117], the Amended Complaint lacks any

  allegations in support of this conclusory declaration of
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 13 of 17 PageID: 397



  materiality.    Furthermore, Relator’s argument that Defendant’s

  alleged violations are entitled to a “presumption of

  materiality” is not supported by a citation to any caselaw, and

  in fact is in stark contrast to the Supreme Court’s controlling

  opinion on precisely this issue.7

       As recognized in Escobar, the failure to plead materiality

  “was a proper basis for a motion to dismiss.” Bristol-Myers

  Squibb Co., 332 F. Supp. at 946. Accordingly, the Court will

  dismiss Counts I, II and III.8




  7 Relator’s reliance on Urquilla-Diaz v. Kaplan Univ., 780 F.3d
  1039, 1054 (11th Cir. 2015), to support the notion that
  “[m]aking false statements to an accreditation agency could lead
  to a FCA violation because whether a school is accredited is
  material to the government's decision to disburse Title IV funds
  to the school (or its students)” is misplaced and unpersuasive.
  Notably, Urquilla-Diaz is an out-of-Circuit case that was
  decided before Escobar, and, therefore, did not apply the
  Escobar Court’s heightened standard for materiality on implied
  false certification FCA claims.

  8 Defendants also contends that that Counts I, II, and III are
  deficient as redundant “reverse false claims,” because they
  allege FCA violations for both misrepresentations/omissions and
  for failing to return overpayments. As the Court has already
  found that dismissal is warranted, the Court need not discuss
  this issue at any length. Stated succinctly, however, the Court
  agrees with Defendants that Relator cannot seek relief under
  both theories simultaneously. Although Relator may be able to
  pursue these claims in the alternative, they are impermissibly
  alleged concurrently in the Amended Complaint. Thus, to the
  extent Relator seeks amendment, this deficiency must be
  corrected.
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 14 of 17 PageID: 398



       B.     Retaliatory Discharge (Count IV)

       In Count IV, Relator claims that she was terminated from

  her job in retaliation for raising concerns about unethical

  practices at the Academy.      To state a claim under 31 U.S.C. §

  3730(h)(1), a relator must demonstrate that she (1) engaged in

  protected conduct, and (2) was terminated (or otherwise

  discriminated against) because of engagement in the protected

  conduct. See Hutchins v. Wilentz, Goldman & Spitzer, 253 F.3d

  176, 186 (3d Cir. 2001)(emphasis added).        Upon review, the Court

  will dismiss Count IV because Plaintiff fails to adequately

  allege either element of retaliatory discharge.

       Relator’s Amended Complaint is totally devoid of any

  allegations demonstrating that her termination was causally

  related to any engagement in protected conduct.         In this case,

  Relator contends that she was terminated within three months of

  raising concerns about student eligibility, SAP, and attendance.

  [Am. Compl., at ¶¶ 191-199]. However, Relator does not even

  allege (in either a factual or conclusory manner) that her

  employer had any awareness that her concerns had anything to do

  with, or raised the possibility of, a contemplated FCA suit,

  which are predicate requirements to establish protected

  activity.

       Furthermore, Relator fails to sufficiently plead that she

  was terminated because of her participation in protected
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 15 of 17 PageID: 399



  activity.   Relator simply states that she raised concerns and

  was terminated three months later.       However, Relator never

  suggests a clear connection.      On the contrary, Relator seemingly

  admits that her termination may have been linked to a complaint

  lodged by one of her students that resulted in a disciplinary

  action by the Academy. After learning that she had been

  disciplined, Relator admits that she confronted the student

  again about the circumstances that led to his complaint against

  her.   As such, it appears that Relator’s own allegations suggest

  an alternative reason for her termination.        Because Relator

  fails to adequately allege either element necessary for a

  retaliatory discharge claim, Count IV must be dismissed.


         C.   Liability of Joseph Visconti

         Next, Defendants argue that all claims should be dismissed

  against Joseph Visconti, the President and CEO of the Academy.

  At the pre-motion conference on November 4, 2019, the Court

  informed Relator that the initial complaint was insufficient as

  to Visconti, as it simply identified his role as President and

  CEO of Jolie Health and Beauty Academy and failed to attribute

  any wrongdoing to him.     In an apparent effort to remedy this

  deficiency, Relator added three references to Visconti in the

  Amended Complaint:
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 16 of 17 PageID: 400



       112. Upon information and belief, Defendant Visconti is
       responsible for signing and submitting PPAs on behalf of
       Defendant Jolie Health and Beauty Academy.

       135. Defendant Visconti, as the chief executive officer,
       is, upon information and belief, responsible for the
       representations made in the PPA executed with the
       Department of Education.

       136. Defendant Visconti is ultimately responsible for
       ensuring compliance with the material terms and
       conditions of the PPA.

  [Am. Compl., at ¶¶ 112, 135, 136].

       The Court notes that nowhere in these allegations does

  Relator allege an actual FCA violation (in relation to Counts I,

  II, and III) on the part of Visconti. Further, Relator openly

  admits that she “does not have any authority that would

  expressly include Defendant Visconti as a defendant under Count

  IV.” [Opp. Br., at 25, n.5].      As such, the Court finds it

  apparent that Relator cannot, in good faith, allege liability on

  the part of Defendant Visconti and will dismiss the claims

  against him with prejudice.


    IV.   CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss

  will be GRANTED and Relator’s Amended Complaint will be

  DISMISSED.   Although Relator’s claims against Defendant Visconti

  will be DISMISSED WITH PREJDUICE, the Court will permit Relator

  an opportunity to file a Motion for Leave to Amend, in which she

  explains why the deficiencies outlined herein could be cured
Case 1:16-cv-01817-RMB-KMW Document 38 Filed 07/31/20 Page 17 of 17 PageID: 401



  through amendment, in relation to the claims against the other

  Defendants.    An appropriate Order shall issue on this date.



  DATED: July 31, 2020

                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE
